Case 1:17-cv-01353-LPS Document 365 Filed 09/12/19 Page 1 of 5 PageID #: 11181



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 PACIFIC BIOSCIENCES OF
 CALIFORNIA, INC.,
                                                      C.A. No. 17-cv-1353-LPS
                Plaintiff,
                                                      JURY TRIAL DEMANDED
        v.

 OXFORD NANOPORE TECHNOLOGIES,
 INC., and OXFORD NANOPORE
 TECHNOLOGIES, LTD.

                Defendant.


      ANSWER TO OXFORD NANOPORE TECHNOLOGIES, INC.’S AMENDED
                         COUNTERCLAIMS

       Plaintiff Pacific Biosciences of California, Inc. (“PacBio”), on behalf of itself, by PacBio’s

attorneys, hereby answer Oxford Nanopore Technologies, Inc.’s (“ONT”) Amended

Counterclaims (“Amended Counterclaims”) as follows:

       PacBio denies the allegations in the introduction to ONT’s amended counterclaims.

                                            PARTIES

       1.     PacBio admits, upon information and belief, that ONT is a corporation organized

under the laws of Delaware, having its principal place of business in Cambridge, Massachusetts.

       2.     PacBio admits that PacBio is a Delaware corporation with its principal place of

business in Menlo Park, CA.

                                        JURISDICTION

       3.     PacBio admits that this Court has subject matter jurisdiction over Defendant’s

claims, but denies that there is any basis for such claims. Except as so admitted, PacBio denies

the allegations in paragraph 3 of the Amended Counterclaims.
Case 1:17-cv-01353-LPS Document 365 Filed 09/12/19 Page 2 of 5 PageID #: 11182



       4.      PacBio admits that this Court has personal jurisdiction over Defendant’s claims,

but denies that there is any basis for such claims. Except as so admitted, PacBio denies the

allegations in paragraph 4 of the Amended Counterclaims.

                                              VENUE

       5.      PacBio admits that venue is proper in this Court.

       6.      PacBio admits that venue is proper in this Court, but denies that there is any basis

for ONT’s claims. Except as so admitted, PacBio denies the allegations in paragraph 6 of the

Amended Counterclaims.

                                  ACTUAL CONTROVERSY

       7.      PacBio admits that it is the assignee and owner of all rights, title to, and interest in

U.S. Patent Nos. 9,678,056 (“the ’056 Patent”), 9,738,929 (“the ’929 Patent”), and 9,772,323 (“the

’323 Patent”). PacBio admits that its complaint alleges that ONT has infringed and is infringing

the ’056, ’929, and ’323 Patents. Except as so admitted, PacBio denies the allegations in paragraph

7 of the Amended Counterclaims.

       8.      PacBio admits that a controversy exists between PacBio and ONT, within the

meaning of 28 U.S.C. §§2201 and 2202. Except as so admitted, PacBio denies the allegations in

paragraph 8 of the Amended Counterclaims.

                                    COUNTERCLAIM ONE

       9.      PacBio repeats and realleges its responses to paragraphs 1-8 of the Amended

Counterclaims as fully set forth above.

       10.     PacBio denies the allegations in paragraph 10.

       11.     PacBio denies the allegations in paragraph 11 and specifically denies that ONT is

entitled to the declaration and determination it seeks.



                                                -2-
Case 1:17-cv-01353-LPS Document 365 Filed 09/12/19 Page 3 of 5 PageID #: 11183



                                    COUNTERCLAIM TWO

       12.     PacBio repeats and realleges its responses to paragraphs 1-11 of the Amended

Counterclaims as fully set forth above.

       13.     PacBio denies the allegations in paragraph 13.

       14.     PacBio denies the allegations in paragraph 14 and specifically denies that ONT is

entitled to the declaration and determination it seeks.

                                  COUNTERCLAIM THREE

       15.     PacBio repeats and realleges its responses to paragraphs 1-14 of the Amended

Counterclaims as fully set forth above.

       16.     PacBio denies the allegations in paragraph 16.

       17.     PacBio denies the allegations in paragraph 17 and specifically denies that ONT is

entitled to the declaration and determination it seeks.

                                   COUNTERCLAIM FOUR

       18.     PacBio repeats and realleges its responses to paragraphs 1-17 of the Amended

Counterclaims as fully set forth above.

       19.     PacBio denies the allegations in paragraph 19 and specifically denies that the ’056

patent fails to meet one or more requirements set forth in Title 35, § 101 of the United States Code.

       20.     PacBio denies the allegations in paragraph 20 and specifically denies that the ’056

patent fails to meet one or more requirements set forth in Title 35, §§ 102 or 103 of the United

States Code.

       21.     PacBio denies the allegations in paragraph 21 and specifically denies that the ’056

patent fails to meet one or more requirements set forth in Title 35, § 112 of the United States Code.

       22.     PacBio denies the allegations in paragraph 22 and specifically denies that ONT is

entitled to the declaration and determination it seeks.

                                                -3-
Case 1:17-cv-01353-LPS Document 365 Filed 09/12/19 Page 4 of 5 PageID #: 11184



                                    COUNTERCLAIM FIVE

       23.     PacBio repeats and realleges its responses to paragraphs 1-22 of the Amended

Counterclaims as fully set forth above.

       24.     PacBio denies the allegations in paragraph 24 and specifically denies that the ’929

patent fails to meet one or more requirements set forth in Title 35, § 101 of the United States Code.

       25.     PacBio denies the allegations in paragraph 25 and specifically denies that the ’929

patent fails to meet one or more requirements set forth in Title 35, §§ 102 or 103 of the United

States Code.

       26.     PacBio denies the allegations in paragraph 26 and specifically denies that the ’929

patent fails to meet one or more requirements set forth in Title 35, § 112 of the United States Code.

       27.     PacBio denies the allegations in paragraph 27 and specifically denies that ONT is

entitled to the declaration and determination it seeks.

                                     COUNTERCLAIM SIX

       28.     PacBio repeats and realleges its responses to paragraphs 1-27 of the Amended

Counterclaims as fully set forth above.

       29.     PacBio denies the allegations in paragraph 29 and specifically denies that the ’323

patent fails to meet one or more requirements set forth in Title 35, § 101 of the United States Code.

       30.     PacBio denies the allegations in paragraph 30 and specifically denies that the ’323

patent fails to meet one or more requirements set forth in Title 35, §§ 102 or 103 of the United

States Code.

       31.     PacBio denies the allegations in paragraph 31 and specifically denies that the ’323

patent fails to meet one or more requirements set forth in Title 35, § 112 of the United States Code.

       32.     PacBio denies the allegations in paragraph 32 and specifically denies that ONT is

entitled to the declaration and determination it seeks.

                                                -4-
Case 1:17-cv-01353-LPS Document 365 Filed 09/12/19 Page 5 of 5 PageID #: 11185



                 RESPONSE TO DEFENDANT’S PRAYER FOR RELIEF

       33.     PacBio denies that ONT is entitled to any relief whatsoever, including the relief

stated in paragraphs A-F of the Amended Counterclaims, either as prayed for in the Amended

Counterclaims or otherwise.

                                     GENERAL DENIAL

       34.     PacBio further denies each and every allegation in the Amended Counterclaims that

is not specifically admitted, denied, or otherwise responded to in this Answer.




 Dated: September 12, 2019                      Respectfully submitted,

                                                FARNAN LLP

                                                /s/ Michael J. Farnan
                                                Joseph J. Farnan, Jr. (Bar No. 100245)
                                                Brian E. Farnan (Bar No. 4089)
                                                Michael J. Farnan (Bar No. 5165)
                                                919 N. Market St., 12th Floor
                                                Wilmington, DE 19801
                                                Tel: (302) 777-0300
                                                Fax: (302) 777-0301
                                                farnan@farnanlaw.com
                                                bfarnan@farnanlaw.com
                                                mfarnan@farnanlaw.com

                                                Edward R. Reines (to be admitted pro hac vice)
                                                Derek Walter (to be admitted pro hac vice)
                                                WEIL, GOTSHAL &MANGES LLP
                                                201 Redwood Shores Parkway
                                                Redwood Shores, CA 94065
                                                (650) 802-3000

                                                Attorneys for Plaintiff Pacific Biosciences




                                               -5-
